Lewis, P. J.,
delivered the opinion of the court on a motion for a rehearing.
We have carefully examined the motion for a rehearing, with the reasons in its support, filed by counsel for the appellant, but find in them no sufficient cause for relinquishing the views expressed in our former opinion, except as to the form of the decree which should be entered here. The restraining order of the circuit court, in so far as it relates to the laying of pipes in the streets, etc., will be modified, so as to restrain the defendant from so laying pipes for the purposes of conveying or vending illuminating gas, or gas to be used for lighting; but so as not to interfere with the defendant’s right to lay pipes for heating purposes, as conferred by municipal ordinance of the city of St. Louis, No. 11,358. The motion for a rehearing is overruled, with the concurrence of all the judges.